DETAILED ACTION

Information Disclosure Statement
There are duplicate information disclosure statement filed 12 October 2021.  Only one has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 13, 14, 16, 18, 19 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While the amendment of 09 December 2021 has corrected most of the indefinite language, some remains.  This includes: “in assignment to” and “chassis unit height-adjustably” (lines 3 and 3-4, respectively in claim 2); “comprises to a chassis” (line 2 of claim 13); “unitrigidly” (line 2 of claim 16); “frame providing a rear end” (line 2 of claim 19); and “the lifting assembly has the chassis assembly (claims 22 and 24) is indefinite and does not appear to further limit parent claims 21 and 23, respectively.  
Claim 23 depends from claim 1; however, the antecedent basis of many recitations are unclear.  Claim 23 repeatedly recites “a” with respect to components which are recited in parent 
With respect to claim 25, “a chassis unit with respect to…” (line 2) is vague and indefinite and the antecedent basis of “a chassis unit” is unclear since one is recited in parent claim 1.  Additionally, “sides” lacks antecedent basis, “in ease case” is awkward and indefinite and the claim includes no period (“.”).
This may not be a comprehensive list of the indefinite issues. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim, 1, 9-15, 17, 18 and 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kartal et al. (U.S. Patent Application Publication 2010/0098521).
Kartal discloses a soil processing machine (200) having a frame (210) with two longitudinal members and two transverse members (Figure 2, for example).  A roller (205) is positioned between the transvers members and between the longitudinal members (Figures 1 and 2).  There is a machine coupling (220, for example).  A chassis assembly (Figure 1, for example) includes a height adjustable chassis unit (130) supported on the machine frame (abstract, for example).

The hydraulic motors meet the recitations of claim 11.  The “mechanical transmission” recitation in claim 12 is also broadly met since the drive includes mechanical components.
The skid steer drive system is within the scope of the “chassis drive” of claim 13.
Kartal is used in the manner claimed.
Regarding claims 25 and 26, there are a plurality of height-adjustable chassis units (Figure 1).

Claim, 1, 15, 16, 18, 20 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durham (U.S. Patent 3,867,052).
	Durham discloses a soil processing machine having a frame (1) with two longitudinal members (lead line 1) and two transverse members (not specifically labeled, Figure 1, for example).  A roller (2) is positioned between the transvers members and between the longitudinal members (Figure 1).  There is a machine coupling (3).  A chassis assembly (Figures 1-3) includes a height adjustable chassis unit (5, 6, 12, 13, for example) supported on the machine frame (abstract, for example).
	Regarding claims 16, 18 and 20, see the first phrase of the abstract.  A counter-coupling formation on the traction machine is inherent in order to couple to the drawbar, since the machines would otherwise be incapable of coupling and work could not be performed by the soil processing machine.
	There are a plurality of height-adjustable chassis units (Figure 1).

1-6, 15, 16, 18, 20, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howe et al. (U.S. Patent 9,988,774).
Howe discloses a soil processing machine having a frame (12) with two longitudinal members and two transverse members (Figure 3, for example).  A roller (130) is positioned between the transvers members and between the longitudinal members (Figure 2, for example).  There is a machine coupling (44, 46).  A chassis assembly (Figures 1 and 2, for example) includes a height adjustable chassis unit (32, for example) supported on the machine frame (abstract, for example).
Howe is configured in the manner of claims 2-6 (Figures 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Durham, as applied above.
Regarding the steering articulation assembly, the examiner takes Official notice that it is known to use, for example, hydraulic cylinders coupled to drawbars in order to effect steering of a towed implement.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured Durham as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-6 and 9-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/715,158 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are generally broader versions of the ‘158 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671